Case 8:19-cv-02329-MSS-TGW Document 1 Filed 09/19/19 Page 1 of 3 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

 

 

TAMPA DIVISION
CIVIL CASE NO:

)

RANDALL PLUMMER )
)

Plaintiff )

)

VS. )
)

DEBSKI & ASSOCIATES, P.A. )
)

)

Defendant )

)

NOTICE OF REMOVAL

 

PLEASE TAKE NOTICE that Defendant, Debski & Associates, P.A. (“Defendant” or
“Debski”) hereby removes to this Court the state court action described below.

1. On or about August 29, 2019, Plaintiff, Randall Plummer (“Plaintiff”) filed an action in
the County Court Of in and for Pinellas County, Florida, Small Claims Division, entitled
and captioned: Randall Plummer v. Debski & Associates, P.A. Case No. 20198C+005354-
0000-00. Defendant was served with that action on September 12, 2019.

2. Pursuant to 28 U.S.C. §1446(a), Debski has attached, as Exhibit A to this Notice of
Removal, a copy of the documents filed in State Court for the removed case, including a
copy of all process, pleadings, and Orders served on Debski as of the date of removal.

3. Although the Summons lists Capital One Bank (USA), N.A. (“Capital One”), in addition
to Defendant Debski, the Amended Complaint list only Debski as Defendant because
Plaintiff voluntarily dismissed Capital One when filing the Amended Complaint on

September 7, 2019. See, Exhibit A, Docket Sheet.
Case 8:19-cv-02329-MSS-TGW Document1 Filed 09/19/19 Page 2 of 3 PagelD 2

4. This action is removable to the United States District Court under 28 U.S.C. §§ 1331 and
1441 on the grounds of federal question jurisdiction, in that the Amended Complaint
purports to allege a cause of action under the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692, et seq.

5. Defendant has filed this Notice of Removal within thirty (30) days after service pursuant
to 28 U.S.C. § 1446(b).

6. As required by 28 U.S.C. § 1446(d), Defendant will give notice of the filing of this notice
to the clerk of the County Court of Polk County where this action is currently pending, and
to counsel for Plaintiff. A copy of this Notice is attached as Exhibit B.

WHEREFORE, Defendant respectfully requests that the above-captioned matter currently
pending in the County Court in and for Polk County, Florida, Small Claims Division, be removed

to this Honorable Court.

THE LAW OFFICES OF RONALD S. CANTER, LLC

Ronald S. Canter, Esquire

Bar # 335045

200A Monroe Street, Suite 104
Rockville, Maryland 20850
Telephone: (301) 424-7490
Facsimile: (301) 424-7470
rceanter(@roncanterllc.com
Attorney for Defendant

Local Address:
400 S. Dixie Hwy #322
Boca Raton, Florida 33432
Case 8:19-cv-02329-MSS-TGW Document1 Filed 09/19/19 Page 3 of 3 PagelD 3

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was

served upon the individual(s) listed below by first class mail, postage prepaid on this 18" day of

September, 2019 to:

Arthur D. Rubin, Esq.

Brain K. Szilvasy, Esq.

Ferne F. Rubin, Esq.

WE PROTECT CONSUMERS, P.A.
Post Office Box 98282

Tampa, Florida 33689

Attorneys for Plaintiff

Ronald S. Canter, Esquire
Attorney for Defendant
